Citation Nr: 0300531	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for Graves' disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied entitlement 
to an evaluation in excess of 10 percent for Graves' 
disease (thyroid disability).  The veteran perfected a 
timely appeal of this determination to the Board.

On her October 2000 Substantive Appeal (VA Form 9, Appeal 
to the Board), the veteran requested the opportunity to 
testify at a video-conference hearing held before a member 
of the Board.  In a signed statement, however, dated in 
August 2002, the veteran indicated that she no longer 
wished to be afforded a Board hearing, and instead wanted 
the case forwarded to the Board.  In light of the 
foregoing, the veteran's request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Treatment of the veteran's service-connected Graves' 
disease has resulted in her development of hypothyroidism, 
which is manifested by fatigability, constipation and 
mental sluggishness.

3.  The preponderance of the evidence is against a finding 
that the condition is productive of muscular weakness, 
weight gain, increased blood pressure or pulse rate, or 
thyroid related eye disorder.



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for Graves' 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Codes 7008, 7010, 7900, 7903 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim for an 
increased rating for her Graves' disease, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of her thyroid 
disability in February 2000 and August 2002.  She and her 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss 
the pertinent evidence and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
In a February 2001 letter, the RO notified the veteran of 
the evidence needed to substantiate her claim and offered 
to assist her in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There 
is no identified evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove her claim and that there is 
no prejudice to her by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid her in 
substantiating her claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

B.  Background

The service medical records show the veteran was diagnosed 
as having Graves' disease, and a January 1998 VA 
examination report reflects that the physician noted that, 
shortly prior to that in-service diagnosis, the veteran 
developed weight loss, diarrhea, vomiting and constant 
pressure in her chest.  The examiner observed that she was 
treated with radioactive iodine and was thereafter placed 
on Synthroid and that her condition was thereafter stable; 
the diagnosis was Graves' disease.

In May 1998, the RO granted service connection for Graves' 
disease and assigned the current 10 percent evaluation 
under Diagnostic Code 7900, effective December 3, 1997.  
The veteran filed this claim seeking an increased rating 
in October 1999.  In support, she complained that the 
condition had worsened and was productive of memory loss, 
bulging eyes and constant heart palpitations.  In 
addition, she reported that the condition impaired her 
ability to perform physical tasks.

VA outpatient treatment records, dated from January to 
September 1999, show that the veteran was seen on numerous 
occasions for complaints of chest pain.  The examiners 
noted the above medical history, and the entries reflect 
that she was diagnosed as having secondary hypothyroidism.

In February 2000, the veteran was afforded a formal VA 
thyroid and parathyroid diseases examination.  At the 
outset of the report, the examiner noted the veteran's 
pertinent medical history.  The veteran complained of 
being very fidgety and nervous and stated that she had 
chest pains that were not related to exercise.  In 
addition, she stated that in recent months she had 
suffered from severe fatigue, and that the dosage of her 
Synthroid medication was increased from 0.15 to 0.25 
units.  The veteran also complained of having decreased 
memory for recent events, which she stated appreciably 
interfered with her schooling, and of always feeling cold.  
In addition, she did not report suffering from 
constipation or having any recent weight gain or loss.

The physician reported that EKGs (electrocardiograms) were 
normal on prior examinations and indicated that her 
fatigability had increased in recent months.  With regard 
to her mental assessment, the examiner stated that the 
veteran reported sometimes being unable to remember her 
own name.  The examination revealed that her thyroid was 
normal in size, that her pulse was 98, that her blood 
pressure was 130/70, and that she had no eye or vision 
abnormalities and no tremors or myxedema; he also 
indicated that her muscle strength was normal.  The 
diagnosis was Graves' disease.

Based on the veteran's contentions and the above medical 
findings, in a June 2000 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent. The 
veteran perfected this appeal, and in support argued that 
she was constantly tired, despite taking vitamins and 
getting six to eight hours of sleep per night; that she 
treated the condition with Synthroid for "continuous 
control"; that she suffered from "constant cardiovascular 
involvement" and that physicians were trying to determine 
the cause of her chest pain; that she had hemorrhoids due 
to her constipation; and that she constantly felt cold.  
The veteran further argued that her emotional and memory 
problems could not be determined by an examination, that 
she had gained weight due to the disability, and that she 
had abnormal vision due to her Graves' disease.  The 
veteran also noted that she was taking Lopressor and 
maintained that her condition should be evaluated as 
hyperthyroid heart disease.

VA outpatient treatment records, dated from late 1999 to 
October 2000, show that the veteran continued to be seen 
on a regular basis for treatment of her thyroid 
disability.  The entries indicate that the veteran 
complained of suffering from recurrent chest pain that was 
not related to exercise; she was diagnosed as having chest 
pain that was not of cardiac or gastrointestinal etiology 
and chronic chest wall pain with some anxiety and some 
palpitations.

The veteran failed to report for VA examinations in 
January and August 2001, and in November 2001, the RO 
notified her that if she failure to report for another 
examination, her entitlement to benefits would be 
suspended; in August 2002, the veteran underwent a series 
of examinations to determine the manifestations and 
severity of her service-connected thyroid disability.  
During a rectum and anus (digestive) examination, the 
veteran reported having a history of chronic and recurrent 
rectal hemorrhoids that she maintained resulted from the 
treatment she received for her Graves' disease; the 
physician noted that the veteran subsequently developed 
hypothyroidism.  In addition, the veteran stated that this 
condition was aggravated by her recent pregnancy.  The 
examination revealed that the veteran had two old 
hemorrhoid tags and the physician diagnosed her as having 
rectal hemorrhoids.  Subsequent to offering this 
assessment, the examiner commented that hemorrhoids were 
normal a complication of constipation and that 
constipation could be associated with thyroid malfunction, 
but was also commonly associated with pregnancy.  As such, 
he stated that it was unclear whether it was a consequence 
of either of those conditions or some other factor without 
resorting to unfounded speculation.

That same day, the same physician also performed a thyroid 
and parathyroid diseases (endocrinology) examination.  The 
physician again noted the pertinent medical history and 
observed that she developed hypothyroidism following her 
radioiodine treatment for Graves' disease.  He also 
observed that she was taking Synthroid to treat this 
condition since that time.  The veteran indicated that the 
dosage of that medication had to be adjusted several 
times, and had recently been increased while she was 
pregnant; she gave birth approximately three months prior 
to the examination.  The veteran denied being jittery, 
although the examiner noted that she had previously 
complained of this symptom; instead, the veteran stated 
that she had cold intolerance, a heart condition, fatigue 
and constipation; however, she reported that she was able 
to walk half a mile with her baby without any excessive 
fatigue, shortness of breath, dyspnea on exertion or chest 
pain.  In addition, the physician observed that her weight 
had increased to 166 pounds from 162 pounds two years 
earlier.

Physical examination of her eyes revealed no proptosis or 
protrusion, with no lid or globe lag.  External ocular 
movements were full and she had normal reflexes.  In 
addition, the veteran had normal muscle strength in her 
lower extremities and her pulse was 76; the examination 
also disclosed that she had some frequent premature beats.  
The physician diagnosed her as having Graves' disease, 
status post radioactive iodine with hypothyroidism, now 
euthyroid on treatment with residuals.  Subsequent to 
offering this assessment, the physician stated that 
patients with Graves' disease and thyroid problems 
frequently continue to complain of the symptomatology 
reported by the veteran long after their thyroid disease 
has been treated and rendered euthyroid.  The examiner 
added that there was no demonstrated weight gain and that 
the fatigue and constipation "were not readily related" to 
the thyroid condition.

That same day, the same physician also performed a heart 
examination.  The examiner reviewed the veteran's 
pertinent treatment records and noted that she had a 
history of palpitations and complaints of chest pains.  
The physician observed that the veteran had been 
extensively evaluated for her chest pains and that a 
cardiac etiology had been ruled out; instead, she had been 
diagnosed as having chest wall discomfort.  In this 
regard, he noted that in 2000 the veteran underwent a full 
workup for her chest pain, including a stress test and a 
Cardiolite stress test, both of which were completely 
normal.  In addition, a recent echocardiogram showed very 
minimal enlargement of the left ventricle, and the veteran 
was prescribed Lopressor to treat the condition because 
the symptom was thought to be related to covert or hidden 
hypertension; however, he noted that the veteran does not 
suffer from that disease.  In any event, he observed that 
the veteran had ceased taking that medication.  The 
examiner reported that the veteran continued to have 
frequent palpitations and stated that they occurred 
approximately once per week but stated that "they were not 
significant enough to pay attention to"; the veteran also 
indicated that her heart skipped beats "all the time."

The examination disclosed that the veteran's blood 
pressure was 122/78 and that a cardiac examination was 
unremarkable, except for frequent skipped beats.  The 
physician added that the veteran had a trace of pitting 
edema.  With regard to her heart symptoms, the physician 
reported that patients with Graves' disease frequently 
have tachycardia with arrhythmias.  The examiner added, 
however, that given that the veteran was post treatment 
for her hyperthyroidism and in fact was being treated with 
Synthyroid for hypothyroidism due to the effects of her 
radioiodine treatment, these conditions were not likely 
caused by her thyroid problems; however, he opined that 
that might be caused by the medications to treat her 
Graves' disease.

That same day, another physician performed a formal VA eye 
examination.  He too reviewed the veteran's pertinent 
medical records and observed that she had no had any 
ocular injuries, diseases or surgery.  The examiner 
reported numerous clinical findings, including those for 
visual acuity, and diagnosed her as having refractive 
error; keratitis sicca, which was not related to thyroid 
disease; and no thyroid related eye disorder.

Finally, that same day, the veteran was also afforded a 
formal VA psychiatric examination.  During the 
examination, the veteran stated that she had no problems 
with her nerves, but that she was unable to think clearly.  
The examiner reviewed the veteran's pertinent medical 
records and observed that she had had no outpatient or 
inpatient care for psychiatric disability and was taking 
no psychotropic medications.  The psychiatrist indicated 
that the veteran did not have a psychiatric disability and 
that the veteran did not have any psychiatric symptoms or 
condition due to her Graves' disease.

Based on the above, in September 2002, the RO confirmed 
and continued the 10 percent evaluation for this condition 
based on the criteria contained in Diagnostic Code 7903.

C.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  
After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2002).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence shows that the veteran has hypothyroidism as 
a consequence of the treatment she has received for her 
Graves' disease, and as noted above, in September 2002 the 
RO denied entitlement to an increased rating for this 
condition after evaluating the disability under Diagnostic 
Code 7903 for hypothyroidism.  Based on a careful review 
of the evidence, the Board agrees that this diagnostic 
code is the most appropriate one to rate the veteran's 
Graves' disease.

Under this code, a 10 percent rating is warranted when 
hypothyroidism is productive of fatigability, or when 
continuous medication is required to treat the condition.  
A 30 percent rating under this code requires that the 
condition be manifested by fatigability, constipation and 
mental sluggishness.  To warrant a 60 percent rating under 
this code, the disability must be productive of muscular 
weakness, mental disturbance and weight gain.  Finally, a 
100 percent rating under this code is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression, bradycardia 
(less than 60 beats per minute) and sleepiness.

Following a careful review of the evidence, the Board 
finds that the current severity of the veteran's thyroid 
disability warrants a 30 percent evaluation under 
Diagnostic Code 7903.  In reaching this determination, the 
Board observes that during the course of this appeal, the 
veteran has consistently reported suffering from fatigue 
and tiredness despite taking vitamins and getting proper 
sleep.  In addition, she has complained of having chest 
pain and constipation, and reported that the latter 
symptom was aggravated by her recent pregnancy.  

Consistent with the veteran's contentions, the February 
2000 VA examination report reflects that she complained of 
having severe fatigue and decreased memory for recent 
events, and the examiner indicated that her fatigability 
had increased in recent months.  In addition, the August 
2002 VA digestive examination report indicates that 
although hemorrhoids might be related to pregnancy, that 
condition was also a complication of thyroid malfunction.  
Because the veteran complained of this problem prior to 
her pregnancy, the Board concludes that this symptom 
cannot be dissociated from her service-connected Graves' 
disease.  Further, during the August 2002 endocrinology 
examination, the veteran stated that she had cold 
intolerance, a heart condition, fatigue, and constipation, 
and the examination revealed that she suffered from 
frequent premature heart beats as well as fatigue and 
constipation.  Further, the physician indicated that 
although the veteran was euthyroid, her symptoms were 
similar to those reported many patients with similar 
medical histories.

In addition, the August 2002 VA heart examination report 
reflects that the veteran was diagnosed as having 
tachycardia with arrhythmias that might be caused by the 
medications prescribed to treat the veteran's Graves 
disease.  Further, although the psychiatrist who performed 
the VA psychiatric examination reported that the veteran 
had no psychiatric disability, during the examination the 
veteran acknowledged as much, but complained that she was 
"unable to think clearly."  In light of the above, the 
Board concludes that the veteran's thyroid disability 
warrants a 30 percent rating under this code for 
hypothyroidism that is manifested by fatigability, 
constipation and mental sluggishness.

The Board concludes, however, that entitlement to an 
evaluation higher than 30 percent is not warranted under 
Diagnostic Code 7903 or any other applicable diagnostic 
code.  Evaluating the veteran's Graves' disease under 
Diagnostic Code 7903, as noted above, a 60 percent rating 
under this code requires that the condition be productive 
of muscular weakness, mental disturbance and weight gain.  
In this regard, the Board observes that although the 
veteran reports having weight gain, the February 2000 
report reflects that she denied any recent weight gain or 
loss.  In addition, that examination report indicates that 
her muscle strength was normal.  Similarly, the August 
2002 endocrinology examination report states that the 
veteran had normal muscle strength in her lower 
extremities and had no demonstrated weight gain.  As such, 
a 60 percent rating under this code is not warranted.

Although the veteran has hypothyroidism, the Board has 
also considered evaluating this disability under 
Diagnostic Code 7900 for hyperthyroidism, but concludes 
that an evaluation higher than 30 percent is not warranted 
under this code; indeed, the preponderance of the evidence 
is against a finding that the condition warrants a 30 
percent evaluation under this code because the evidence 
affirmatively shows that the veteran does not have 
tremors, hypertension or increased pulse pressure.  

Further, however, Note (1) following Diagnostic Code 7900 
provides that if disease of the heart is the predominant 
finding, the disability should be evaluated under 
Diagnostic Code 7008 as hyperthyroid heart disease, if 
doing so will result in a higher evaluation than the use 
of Diagnostic Code 7900.  Note (2) following this code 
provides that if ophthalmopathy is the sole finding, the 
disability will be evaluated as impairment of field of 
vision pursuant to Diagnostic Code 6080, diplopia under 
Diagnostic Code 6090, or impairment of central visual 
acuity pursuant to Diagnostic Codes 6061-6079.  

The Board notes that evaluating the veteran's Graves 
disease pursuant to Note (1) would not result in a rating 
higher than 30 percent because Diagnostic Code 7008 
invokes the criteria set forth in Diagnostic Code 7010, 
and that code provides for a maximum rating of 30 percent.  
With respect to Note (2), the Board observes that the 
August 2002 VA ophthalmologic examination report reflects 
that the veteran has no thyroid-related eye disorder, and 
thus consideration under the codes for eye impairment is 
not appropriate.  

The above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
thyroid disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that her Graves' 
disease has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or has required hospitalization, or has 
otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 at 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for Graves' disease 
is granted.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

